DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.
 
Allowable Subject Matter
2.	Claims 1-4, 6-7, 21-24 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A display device including a plurality of data signal lines, a plurality of scanning signal lines intersecting the plurality of data signal lines, a plurality of light emission control lines corresponding to the respective scanning signal lines, and a plurality of pixel circuits arranged in a matrix along the plurality of data signal lines and the plurality of scanning signal lines, the display device comprising: first and second power source lines; an initialization voltage supply circuit; a data signal line drive circuit configured to drive the plurality of data signal lines; a scanning signal line drive circuit configured to selectively drive the plurality of scanning signal lines; and a light emission control circuit configured to drive the plurality of light emission control lines, each pixel circuit comprising: a display element driven by a current; a holding capacitor configured to hold a voltage that the initialization signal has a first initialization voltage when the holding voltage of the holding capacitor is to be initialized in a pixel circuit to which the each initialization signal line is connected and the initialization signal has a second initialization voltage when the first terminal of the display element is to be initialized in the pixel circuit, and such that, when the display element is to be driven based on the holding voltage of the holding capacitor, an absolute value of a difference between a voltage of the initialization signal and a voltage of the second power Page 5 of 17Response to Final Office Action dated November 18, 2021 Appl. No.: 16/982,530 Attorney Docket No.: US82498 source line is larger than an absolute value of a difference between the second initialization voltage and a voltage of the second power source line, and in a pixel circuit to which the each initialization signal line is connected, when the display element is to be driven based on the holding voltage of the holding capacitor, a voltage between the first and second conduction terminals of the first initialization switching element is smaller than an absolute value of a difference between a voltage of the first conduction terminal of the first initialization switching element and the second initialization voltage” in combination with the other claimed limitations set forth in independent claim 1 and similarly independent claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMEN W BOGALE/Examiner, Art Unit 2628        

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628